United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.R., Appellant
and
U.S. POSTAL SERVICE, FORT POINT
STATION, Boston, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Benjamin R. Zimmermann, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1486
Issued: June 18, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 20, 2017 appellant, through counsel, filed a timely appeal from a June 8, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

Appellant, through counsel, timely requested an oral argument before the Board pursuant to section 501.5(b) of
the Board’s Rules of Procedure, 20 C.F.R. § 501.5(b). After exercising its discretion, by order dated November 17
2017, the Board denied the request for oral argument as the appeal could proceed to a decision based on the case
record. Order Denying Request for Oral Argument, Docket No. 17-1486 (issued November 17, 2017).

ISSUE
The issue is whether appellant has met his burden of proof to establish a bilateral knee
condition causally related to factors of his federal employment.
On appeal counsel contends that OWCP committed error in denying appellant’s claim. He
notes that the only medical evidence of record was uncontroverted and supported acceptance of
the claim. Counsel further contends that OWCP’s hearing representative and claims examiners
supplanted the uncontroverted medical evidence with their own lay opinions.
FACTUAL HISTORY
On August 18, 2015 appellant, then a 66-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging bilateral knee arthritis. He alleged that he first became aware
of his injury and its relationship to factors of his federal employment on June 5, 2015. In an
accompanying employee statement dated April 22, 2015, appellant claimed that there was no
particular time or date that his knees began to bother him. He related that during the winter of
2014 he had trouble putting on his socks. Appellant had an appointment with Dr. William Schmitt,
a Board-certified internist, and had an x-ray taken on December 11, 2014. The x-ray revealed
osteoarthritis in both knees. Dr. Schmitt referred appellant to Dr. Andrew A. Freiberg, a Boardcertified orthopedic surgeon, who examined him on February 5, 2015, reviewed x-rays, and
confirmed that appellant had advanced osteoarthritis in both knees. Appellant noted being a letter
carrier since February 1984. He attributed his knee condition to his work duties, which included
standing and sorting mail for about three hours, a process that included lifting heavy tubs and
pivoting and twisting in a congested area.4 Appellant also attributed his condition to walking many
miles a day, noting that the hardest part of his job was walking to all destinations with a heavy
satchel. He provided a history of his employment at the employing establishment. Appellant
related that he had not suffered a similar condition.5
OWCP received a patient note dated December 11, 2014 from Dr. Schmitt in which he
reported appellant’s bilateral knee symptoms, a history of his medical, family, and social
background, and examination findings. Appellant’s problems included osteoarthritis in both
knees. Dr. Schmitt related that appellant was still very functional, but his condition was getting
worse. In a letter also dated December 11, 2014, he informed appellant that test results revealed
severe right and left knee medial compartment predominant tricompartmental osteoarthritis. On
February 26, 2015 Dr. Schmitt noted laboratory test results.

4

The record does not contain a report from Dr. Freiberg on or about February 5, 2015.

5

The case record in the instant claim indicates that, prior to his filing of a claim for an occupational disease,
appellant had submitted medical records dated May 6, 1987 through June 17, 1992, which indicated that he sustained
internal derangement, strain, chondritis, early osteoarthritis, torn meniscus of the right knee and addressed his medical
treatment, including arthroscopic surgery, and work capacity. Appellant has another claim, OWCP File No.
xxxxxx424, for a May 1, 1987 employment injury. OWCP accepted this claim for right knee strain. The Board notes
that OWCP combined OWCP File No. xxxxxx424 with the current claim, OWCP File No. xxxxxx039. OWCP File
No. xxxxxx424 serves as the master file.

2

OWCP also received a December 11, 2014 bilateral knee x-ray report from Dr. Ambrose J.
Huang, a Board-certified radiologist. He provided an impression of severe right and left knee
medial compartment predominant tricompartmental osteoarthritis.
In a July 11, 2015 report, Dr. Byron V. Hartunian, an attending orthopedic surgeon,
reviewed appellant’s medical records, described his work duties, and noted a history of his bilateral
knee symptoms. He discussed findings on examination and reviewed x-ray results. Dr. Hartunian
diagnosed primary right knee joint arthritis with no cartilage interval at the medial femoral-tibial
joint. He also diagnosed primary left knee joint arthritis with two-millimeters (mm) of cartilage
interval at the medial femoral tibial joint. Dr. Hartunian found that appellant had reached
maximum medical improvement (MMI) for both his knees on February 5, 2015, the date of
Dr. Freiberg’s examination. He noted that Dr. Freiberg opined that appellant was a total knee
replacement candidate, which indicated that his arthritic condition had stabilized at that time.
Dr. Hartunian noted that arthritis was a failure and loss of articular cartilage surface. “It is the
impact loading resulting from repeated local stresses that accelerated the progression of arthritis
through a process of chronic inflammation.” He indicated that appellant’s job required constant
and repetitive walking, squatting, stooping, climbing, bending, lifting, carrying, stair climbing, and
twisting activities. These impact loading activities exerted repeated local stresses to appellant’s
legs resulting in chronic inflammation. The inflammation caused a loss of proteoglycans which
were responsible for cartilage resilience and this loss resulted in a stiffer material that was more
easily damaged by wear and tear. Regarding the effect of high-impact loading activities and
repeated local stresses, Dr. Hartunian noted that research showed that ascending stairs loaded on
the lower extremity joints approximately three times body weight and that descending stairs loaded
on the lower extremity joints approximately six times body weight. He referenced medical studies
as support for the contribution of high-impact loading activities to the development and
progression of leg arthritis which he asserted supported that appellant’s job duties “included the
offending activities cited in these studies as causative contributing factors to the development and
progression of lower extremity arthritis.” Dr. Hartunian advised that, objective support for the
causal relationship was provided in his medical records which showed that during the time that
appellant was engaged in high-impact loading activities, his arthritis progressed substantially.
Dr. Hartunian indicated that research had established the causal link between high-impact loading
activities and lower extremity arthritis. He referenced additional current medical literature and
contended that osteoarthritis was no longer a disease that had a natural progression or ordinary
course which was consistent with the hypothesis that specific ergonomic stresses such as, knee
bending, kneeling, and squatting may constitute long-term stresses leading to osteoarthritis.
Dr. Hartunian cited additional medical literature that indicated that osteoarthritis was not simply a
process of aging cartilage, which was also consistent with the same hypothesis that specific
ergonomic stresses such as, knee bending, kneeling, and squatting may constitute long-term
stresses leading to osteoarthritis.
OWCP also received a position description for a letter carrier as well as a February 5, 2015
treatment note from a nurse practitioner.
In an October 5, 2015 letter, OWCP advised appellant of the deficiencies of his claim and
afforded him 30 days to submit additional evidence.

3

On November 15, 2015 appellant responded to OWCP’s letter. He acknowledged that he
had left knee arthroscopic surgery in 1985 and right knee arthroscopic surgery in 1987 due to pain
and an inability to walk. Appellant maintained that his activities outside of work were going to
the gym a few times a week where he used machines to work out his upper body. He submitted
medical records dated May 4, 1987 through July 9, 1992 which addressed his bilateral knee
conditions, medical treatment including his 1985 and 1987 arthroscopic knee surgeries, and work
capacity. OWCP received a December 9, 2015 duty status report (Form CA-17) with an unknown
signature.
By decision dated January 14, 2016, OWCP denied appellant’s occupational disease claim.
It found that Dr. Hartunian did not provide a rationalized medical opinion sufficient to establish
causal relationship. OWCP further found that appellant failed to submit operative reports
regarding his bilateral knee condition.
On February 19, 2016 appellant, through counsel, requested an oral hearing before an
OWCP hearing representative. In a June 9, 2016 memorandum, counsel requested that the Branch
of Hearings and Review reverse the January 14, 2016 denial decision as the application of the
proper legal standards to the facts of the case required acceptance of the claim. He further
contended that OWCP’s reasons for the denial of the claim were not legally or medically valid and
they had been addressed with the submission of new evidence.
Counsel submitted a June 14, 2016 report from Dr. Hartunian disagreeing with OWCP’s
January 14, 2016 decision. He asserted that it was inaccurate to talk about “underlying arthritis”
versus work factors as contributors to arthritis. However, assuming that appellant had “underlying
arthritis,” his daily work duties, which included walking, standing, going up and down stairs,
bending, stooping, and carrying, contributed to the development, acceleration, and aggravation of
his condition. Dr. Hartunian indicated that, if appellant did not have such duties for 30 years before
his end-stage arthritis diagnosis, his arthritic condition would not have been as severe and
manifested as early and to the degree it did as a result of his years of impact-loading activities at
work. Appellant’s work factors for 30 years undoubtedly contributed to the development, onset,
and acceleration and aggravation of his arthritis. Dr. Hartunian claimed that, contrary to OWCP’s
finding, he provided a history of appellant’s prior knee injuries and surgery. Appellant’s history
and surgeries strengthened his opinion that his job duties contributed to his arthritis. Dr. Hartunian
advised that the most detailed history of prior injuries and surgeries was provided in appellant’s
medical records which he reviewed and incorporated into his report. He referenced medical
literature that supported that once a joint suffered from an injury, such as a torn meniscus, it was
substantially more susceptible to the development of arthritis and that arthritis was more likely to
reach an end stage more quickly than in someone with no previous injury. Although Dr. Hartunian
noted that it was not logically and medically necessary to draw a distinction between the effect of
appellant’s prior injuries and meniscectomies and his work factors to determine whether his work
factors contributed to his arthritis, he attempted to do so. He related that appellant’s bilateral knee
injuries and surgeries in the l980s predisposed his joints to the effects of impact loading activities,
i.e., made those activities even more likely to lead to arthritis or an acceleration or aggravation of
that condition, which happened to him.
Dr. Hartunian noted a 1992 impression of Dr. Frederick Mansfield, a Board-certified
orthopedic surgeon, that appellant had partial meniscectomies of both knees with a good result and

4

no sign of internal derangement or arthritic change either knee. He related that the physician’s
statement illustrated and confirmed his opinion that the trauma and meniscectomies did not cause
appellant’s arthritis. Rather, they enhanced the contribution of his work duties to the development,
acceleration, and aggravation of end-stage arthritis with which he was diagnosed as having after
performing his work duties for 30 years. Dr. Hartunian maintained that the fact that appellant
experienced prior trauma and surgeries in his knees reinforced his conclusion that following his
meniscectomies in the 1980s, appellant’s many years of work contributed to his bilateral knee
arthritis.
Appellant, in an expanded narrative statement dated June 27, 2016, again described his
work duties. In a June 27, 2016 affidavit, an associate of appellant’s counsel, advised that she was
unable to obtain medical records regarding appellant’s surgeries in the 1980s.
By decision September 9, 2016, an OWCP hearing representative affirmed the January 14,
2016 decision.
On March 3, 2017 counsel requested reconsideration and submitted Dr. Hartunian’s
February 21, 2017 report. Dr. Hartunian noted that appellant had worked as a letter carrier since
1984, well over 30 years, with relatively brief periods in other jobs. He indicated that appellant
had degenerative osteoarthritis of his knees. Dr. Hartunian referenced Dr. Mansfield’s July 1992
fitness-for-duty report which found no arthritic changes and the December 11, 2014 x-rays showed
severe right knee degenerative changes and moderate left knee degenerative changes as objective
evidence of the progression of appellant’s bilateral knee osteoarthritis. He opined that appellant’s
bilateral degenerative osteoarthritis was likely aggravated by work activities, which included
repeated lifting, walking, twisting, bending, stooping, and squatting for decades. Dr. Hartunian
advised that this likely aggravated the underlying knee condition and caused permanent
aggravation of the osteoarthritis. He noted that the aggravation was permanent as appellant’s loss
of cartilage was irreversible and painful. Dr. Hartunian concluded that there was no doubt that
appellant’s high impact-loading work activities contributed to the development and progression of
his arthritis based on his medical records.
By decision dated March 15, 2017, OWCP denied modification of its September 9, 2016
decision. It found that Dr. Hartunian’s February 21, 2017 opinion was speculative and not
rationalized and was not based on a complete and an accurate factual and medical history regarding
appellant’s work history and presence of underlying right knee osteoarthritis.
On March 27, 2017 counsel requested reconsideration and submitted medical evidence. In
a March 23, 2017 letter, Dr. Hartunian disagreed with OWCP’s March 15, 2017 decision. He
maintained that his February 21, 2017 report concluded that there was no doubt that the highimpact loading work activities engaged in by appellant contributed to the development and
progression of his arthritis. Dr. Hartunian indicated that appellant’s 30 years of work at the
employing establishment contributed to his arthritis by causing inflammation, which aggravated
and accelerated, i.e., sped up the arthritic process. He noted that 1987 medical records, which
indicated that appellant’s 1987 arthroscopy surgery found missing cartilage and removed cartilage
and a diagnosis of early osteoarthritis, further supported that appellant’s work duties contributed
to the aggravation and acceleration of his arthritis. Dr. Hartunian advised that it was well known
that prior injury and surgery increased the effects of impact-loading activities on the joint so that

5

the existence of cartilage defects during and following that surgery confirmed that 30 years of
work that followed that surgery aggravated and accelerated his condition more than it would have
in an otherwise healthy knee. He advised that during appellant’s hiatus from his letter carrier
duties between 1987 and 1992 and the business route appellant had since 2014, appellant’s work
duties involved fewer impact-loading activities. Appellant’s work duties continued to contribute
to his arthritis, but less than the other 22-plus years he was on full duty. Dr. Hartunian noted that
appellant’s gym activities along with his 30 years of work activities contributed to his arthritis. He
advised that, factors such as, appellant’s age and obesity increased the impact and effects of his
decades of work on his arthritis. Dr. Hartunian reiterated that the term “natural progression of
degenerative osteoarthritis” was not medically accurate. He concluded that, without the decades
of impact-loading activities at work, appellant’s arthritis would not have progressed as soon and
as quickly as it did even as he aged and remained obese.
By decision dated June 8, 2017, OWCP denied modification of its March 15, 2017
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA6 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.7 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.8
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is rationalized medical
opinion evidence. The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable certainty, and must be supported by medial

6

Supra note 2.

7

C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

8

S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989); Joe D. Cameron, 41 ECAB 153 (1989).

6

rationale explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the employee.9
ANALYSIS
The Board finds that this case is not in posture for a decision.
Appellant filed an occupational disease claim for a bilateral knee injury caused or
aggravated by factors of his federal employment. OWCP accepted that appellant performed the
work duties of a letter carrier, which involved lifting heavy tubs, pivoting, twisting, walking, and
carrying a satchel, but repeatedly denied appellant’s claim because the medical evidence was
insufficiently rationalized to establish a causal relationship between his diagnosed bilateral knee
condition and the established employment factors.
In support of his claim, appellant submitted four reports from Dr. Hartunian. Read
together, these reports are sufficient to require further development of the medical evidence.
Dr. Hartunian noted that appellant worked as a letter carrier for 30 years and described appellant’s
duties to include carrying mail and repetitive walking, lifting, squatting, stooping, climbing,
bending, carrying, stair climbing, twisting, and reaching. He reviewed appellant’s history and
provided findings on examination. Dr. Hartunian diagnosed bilateral knee osteoarthritis. He
opined that appellant’s condition was caused, accelerated, and aggravated by his letter carrier
duties. Dr. Hartunian explained that, high-impact activities, such as those he described,
contributed to and accelerated degenerative arthritis of the knee. He further explained that, had
appellant not performed the described work duties for 30 years, his arthritic condition would not
have manifested as early as it did and have been as severe. Dr. Hartunian reasoned that his bilateral
knee injuries and surgeries in the l980s predisposed his joints to the effects of impact-loading
activities, which made these activities even more likely to lead to arthritis or an acceleration or
aggravation of this condition. He related that, a 1992 finding that appellant’s bilateral knee partial
meniscectomies had a good result and no sign of internal derangement or arthritic change of either
knee confirmed his opinion that the trauma and meniscectomies did not cause his arthritis.
Accordingly, the Board notes that Dr. Hartunian provided an affirmative opinion on causal
relationship. Further, the Board finds that Dr. Hartunian’s reports, when read together, identified
the employment factors which appellant claimed caused his condition, identified findings upon
examination, and explained how the identified employment factors, specifically the repetitive
high-impact work activities, caused or aggravated appellant’s bilateral knee osteoarthritis. The
Board finds that Dr. Hartunian’s opinion, while not sufficiently rationalized to meet appellant’s
burden of proof, is sufficient, given the absence of any opposing medical evidence, to require
further development of the record.10 It is well established that proceedings under FECA are not
adversarial in nature, and while appellant has the burden of proof to establish entitlement to

9

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, id.

10
See J.G., Docket No. 17-1062 (issued February13, 2018); A.F., Docket No. 15-1687 (issued June 9, 2016). See
also John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

7

compensation, OWCP shares responsibility in the development of the evidence.11 OWCP has an
obligation to see that justice is done.12
The case will be remanded to OWCP for further action consistent with this decision. On
remand, after such further development of the case record as OWCP deems necessary, it shall issue
a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for a decision.
ORDER
IT IS HEREBY ORDERED THAT the June 8, 2017 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further action consistent with
this decision of the Board.
Issued: June 18, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

See, e.g., Walter A. Fundinger, Jr., 37 ECAB 200, 204 (1985); Michael Gallo, 29 ECAB 159, 161 (1978);
William N. Saathoff, 8 ECAB 769, 770-71 (1956); Dorothy L. Sidwell, 36 ECAB 699, 707 (1985).
12

William J. Cantrell, 34 ECAB 1233, 1237 (1983); Gertrude E. Evans, 26 ECAB 195 (1974).

8

